Title: To George Washington from Burgess Ball, 25 August 1789
From: Ball, Burgess
To: Washington, George



Dear sir,
[Fredericksburg, Va.] 25th of August 1789.

I am sorry that it devolvs on me to communicate to you the loss of your Mother who departed this Life abt 3 oClock today. The Cause of her desolution (I believe) was the Cancer on her Breast, but for abt 15 days she has been deprived of her speech, and for the five last days she has remain’d in a Sleep.
She has lived a good Age &, I hope, is gone to a happier place than we live at present in. Mrs Lewis being in much trouble, and all her Sons absent, she requested I wd write to you on the Subject, and, as it may be necessary for you also to be acquainted with the last Will of the Old Lady, I herewith inclose you a Copy thereof—Mrs Lewis wishes you to communicate your wishes & directions to her as early as convenient. With my

best respects to Mrs Washington, I am, wth great Esteem Dr sir, Yr mo: obt servt

B. Ball


Excuse Incorrectness as the Mail is abt to be closed.

